Case 1:08-cV-01034-AT Document 652 Filed 10/12/18

Debevoise Debevoise & Plimpton LLP
. 919 Third Avenue
&P"mpt°" NewYork,Nonzz ELccTnochl.Lv m.r.o
+1 212 909 6000

__________
10/12/2018 .

v
._/

 

October 12, 2018

VlA ECF

Honorable Analisa Torres

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: Attorney Withdrawal Request in Floyd, et al. v. Cin of New York, et al.,
Case No. 08-CV-1034 (AT)

Your Honor:

After next Week, I will no longer be employed by Debevoise & Plimpton LLP, counsel for
Communities United for Police Reform (“CPR”) as amicus curiae in the above-captioned matter.
My colleague, Gary Kubek, who has appeared in this matter, will continue to represent CPR.

I respectfully request the Court’s permission to withdraw from this case, and to have my name
removed from the docket and electronic mailing notification list. I would be grateful if Your
Honor would approve my withdrawal by endorsing this letter so that the Clerk of Court may
update those records accordingly.

Thank you for your time and attention in this matter. I am available at the Court’s convenience
to answer any questions concenling this request

Respectfully submitted,

/s/ Jarrod L. Schaeffer
Jarrod L. Schaeffer

GRANTED. The Clerk of Court is directed to
remove Jarrod L. Schaeffer's appearance from the
docket and name from the ECF distribution list.

SO ORDERED.

Dated: October 12, 2018
New York, New York

cyr

ANALISA TORRES
United States District Judgc

